                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       X ONE, INC.,                                        Case No. 16-cv-06050-LHK (SVK)
                                   8                       Plaintiff,
                                                                                               ORDER GRANTING IN PART AND
                                   9                v.                                         DENYING IN PART PLAINTIFF’S
                                                                                               MOTION TO COMPEL
                                  10       UBER TECHNOLOGIES, INC.,
                                                                                               Re: Dkt. Nos. 136, 139
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13        I.      INTRODUCTION

                                  14             In this action, Plaintiff X One, Inc. (“X One”) asserts that Defendant Uber Technologies,

                                  15   Inc. (“Uber”) infringes U.S. Patent No. 8,798,593 (“the ’593 Patent”) and U.S. Patent No.

                                  16   8,798,647 (“the ’647 Patent”). In particular, X One alleges that Uber’s app and Uber’s ride-

                                  17   sharing, car-pooling and delivery services infringe the ’593 and ’647 Patents. See ECF 1.

                                  18             Before the Court is one of three joint discovery letters filed by the Parties within three

                                  19   business days of each other. This order addresses the Parties’ May 14, 2019 joint discovery letter

                                  20   in which X One moves to compel Uber to (1) serve amended responses to X One’s third set of

                                  21   interrogatories (“Interrogatories Nos. 9–20”) and (2) complete its supplemental production in

                                  22   response to X-One’s third set of requests for production (“RFPs Nos. 52–75”). ECF 139.1 Uber

                                  23   has committed to both tasks, but the Parties dispute the timing of Uber’s supplemental responses

                                  24   and production. Id. Uber proposes that it serve supplemental responses to X One’s Interrogatories

                                  25   Nos. 9–20 by May 17, 2019, and that it substantially completes its production in response to RFPs

                                  26
                                  27
                                       1
                                        On May 13, 2019, X One filed a non-final version of the Parties’ joint letter. ECF 136. The
                                       Parties informed the Court of this error and filed a corrected version of the letter on May 14, 2019.
                                  28   ECF 139. Accordingly, the Court finds that the Parties’ May 13, 2019 joint discovery letter
                                       (ECF 136) is MOOT.
                                   1   No. 52–75 by May 24, 2019. Id. at 5. X One contends that those dates prejudice X One: (1) by

                                   2   denying X One the opportunity to use Uber’s responses to help it provide source code citations in

                                   3   response to Uber’s Interrogatory No. 112 and (2) by denying X One sufficient time to properly

                                   4   analyze Uber’s responses and documents, address any remaining issues and prepare for

                                   5   depositions. Id. at 2.

                                   6                Pursuant to Civil Local Rule 7-1(b), the Court finds this matter suitable for disposition

                                   7   without oral argument. As set forth below, the Court GRANTS IN PART and DENIES IN

                                   8   PART X One’s motion to compel dates certain.

                                   9          II.      DISCUSSION

                                  10                A. X One’s Interrogatories Nos. 9–20

                                  11                X One’s motion to compel is untimely. X One seeks to compel Uber to serve

                                  12   supplemental responses to its Interrogatories Nos. 9–20 and RFPs Nos. 52–75 by May 10, 2019,
Northern District of California
 United States District Court




                                  13   but X One did not file this joint discovery letter until May 14, 2019. Uber’s commitment to

                                  14   providing supplemental interrogatory responses by May 17, 2019, is reasonable in light of the

                                  15   timing of X One’s motion to compel. Accordingly, by May 17, 2019 at 12:00 p.m., Uber shall

                                  16   serve supplemental responses to X One’s Interrogatories Nos. 9–20.

                                  17                B. X One’s RFPs Nos. 52–75

                                  18                X One served its RFPs Nos. 52–75 on March 20, 2019, and Uber served its initial

                                  19   responses on April 19, 2019. ECF 139-2; ECF 139-4. In the joint discovery letter, Uber does not

                                  20   challenge the appropriateness of X One’s RFPs Nos. 52–75. ECF 139 at 5. The only justification

                                  21   Uber appears to offer for its delay in producing responsive documents is the number of documents

                                  22   it must review. Id. While this justifies some delay, it does not provide good cause for delaying

                                  23   production until May 24, 2019—only four business days before the May 31, 2019 close of fact

                                  24   discovery. ECF 96. Accordingly, by May 21, 2019, Uber shall complete its supplemental

                                  25   production in response to X One’s RFPs Nos. 52–75.

                                  26   ////

                                  27

                                  28
                                       2
                                        The Court previously ordered X One to produce a further response to Uber’s Interrogatory
                                       No. 11 by May 15, 2019. ECF 128.
                                                                                    2
                                   1      III.      CONCLUSION

                                   2             In sum, the Court ORDERS as follows:

                                   3      •      By May 17, 2019 at 12:00 p.m., Uber shall serve supplemental responses to X One’s

                                   4             Interrogatories Nos. 9–20.

                                   5      •      By May 21, 2019, Uber shall complete its supplemental production in response to X One’s

                                   6             RFPs Nos. 52–75.

                                   7             SO ORDERED.

                                   8

                                   9   Dated: May 15, 2019

                                  10

                                  11
                                                                                                   SUSAN VAN KEULEN
                                  12                                                               United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
